United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1598
Issued: November 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 20171 appellant filed a timely appeal from a January 11, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from January 11, 2017, the date of OWCP’s last decision, was
July 10, 2017. Since using July 17, 2017, the date the appeal was received by the Clerk of the Appellate Boards,
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is July 10, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a cervical condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On November 12, 2015 appellant, then a 62-year-old letter carrier, filed an occupational
disease claim (Form CA-2), alleging that he sustained a neck injury due to factors of his federal
employment. He indicated that he first became aware of his claimed condition and first realized
it was caused or aggravated by his federal employment on August 21, 2013. Appellant did not
stop work.
In a November 12, 2015 narrative statement, appellant stated that he had an accepted back
injury under OWCP File No. xxxxxx139 for which he underwent a second opinion examination
on May 7, 2015 by Dr. David Easley, a Board-certified orthopedic surgeon. He indicated that
Dr. Easley had provided work restrictions of standing for one hour per day and lifting, pushing,
and pulling a maximum of 15 pounds for five hours per day. Appellant received a job offer in the
passport office and began working on October 26, 2015. He stated that by the end of the day on
October 27, 2015 he had excruciating neck pain from bending his neck while taking telephone
calls and writing messages. Appellant indicated that he believed his prior back injury and surgeries
had put extra strain on his neck.
On February 24, 2014 Dr. R. Carter Jones, III, a Board-certified anesthesiologist,
diagnosed sciatica, other and unspecified disc disorder of the lumbar region, postlaminectomy
syndrome, and cervical spondylosis. He ordered pain nerve blocks.
In an October 8, 2015 report, Dr. Timothy Peppers, a Board-certified orthopedic surgeon,
diagnosed low back pain, postlaminectomy syndrome, and lumbar radiculopathy. He asserted that
appellant had been routinely lifting more than his work restrictions allowed. Dr. Peppers advised
that in order for appellant to be able to continue to work, his work restrictions would have to be
observed. He stated that appellant was set to return to work on October 14, 2015 and he agreed
with Dr. Easley’s restrictions, which included no lifting greater than 15 pounds.
On October 26, 2015 appellant accepted a modified clerk position with the employing
establishment. The duties included: answering telephones, making appointments, and using a
computer. The physical requirements included standing and simple grasping. The work
restrictions listed on the second page of the job offer included a 15-pound lifting limitation.
In a November 20, 2015 letter, appellant’s supervisor indicated that appellant advised that,
while doing so much computer work during passport training, his neck began to hurt and ache.
Appellant also advised that he never claimed a previous neck injury he had because his back was
more severe than his neck. The supervisor called for assistance and a coworker brought a tool so
that appellant did not have to bend his neck so far down and also suggested that they adjust the
computer screen to eye level. Appellant listened to these options and decided that he did not wish
to continue with the job offer and filed the claim.

2

An industrial work status report dated November 20, 2015 from Dr. Arnold Gary
Markman, a Board-certified occupational medicine specialist, diagnosed neck muscle strain and
asserted that appellant was injured on October 30, 2015. Dr. Markman placed appellant on
modified activity at work and at home from November 20 to December 18, 2015 with the
following restrictions: no keyboard or mouse use; lifting, carrying, pushing, and pulling no more
than 10 pounds; and no repetitive or prolonged cervical flexion.
By development letter December 7, 2015, OWCP advised appellant of the deficiencies of
his claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted an October 30, 2015 x-ray of the cervical spine, which
showed that the cervical vertebral bodies were normal in height, the alignment was normal, and
no fracture was identified. There was degenerative disc space narrowing at C4-7, no significant
soft tissue abnormality, and no significant neural foraminal narrowing bilaterally.
In an October 30, 2015 attending physician report (Form CA-20), Dr. Dayang Kim
Mariena Jaya, a Board-certified internist and occupational medicine specialist, diagnosed neck
muscle strain. She asserted that appellant had to bend his neck to look at a keyboard at work and
stated that he had a headset for telephone use. Appellant started noticing pain in the first week and
stated that his symptoms started gradually after the injury. Dr. Jaya reported that appellant had a
previous neck injury and stated that he had been having problems with his neck since
approximately 2009. She also reported that appellant had permanent restrictions for his back injury
and his last surgery was in 2011. Appellant complained that his neck pain was 8 out of 10 and his
pain was tight. He did not have full movement on his neck. Dr. Jaya found no radiculopathy,
numbness, tingling, or weakness. She noted that she did not have records of appellant’s previous
neck injury and needed them to address the causation of his current complaints.
In a separate report dated November 20, 2015, Dr. Markman continued to diagnose neck
strain and found that appellant’s symptoms were unchanged from his previous visit. He found that
appellant had diffuse pain spasm. There was no ecchymosis, crepitance, instability, or deformity.
Appellant had full range of motion in flexion, extension, side-bending, and rotation. Spurling’s
maneuver was negative and nerve roots were nontender.
On December 22, 2015 Dr. Peppers diagnosed cervicalgia and advised appellant that his
office was no longer taking new workers’ compensation cases and recommended physical therapy.
He asserted that appellant started a new job as a passport clerk that exacerbated his neck pain and
appellant told him that he was let go from this position due to the pain it caused him.
In a January 22, 2016 report, Dr. Jaya diagnosed left plantar fasciitis due to an August 18,
1999 injury.
By decision dated February 24, 2016, OWCP denied appellant’s claim, finding that fact of
injury had not been established.
Subsequently, appellant submitted a December 28, 2015 x-ray of the lumbar spine that
showed five nonrib-bearing lumbar-type vertebral bodies.

3

Appellant requested an oral hearing before OWCP’s Branch of Hearings and Review and
submitted a March 23, 2016 report from Aaron Willcott, a physician assistant, who reiterated that
both appellant and Dr. Peppers agreed that his injuries were either caused or exacerbated by his
work with the employing establishment.
Appellant also submitted a second opinion report dated June 24, 2013 from
Dr. Frederick W. Close, a Board-certified orthopedic surgeon, from his back claim under OWCP
File No. xxxxxx139, who diagnosed lumbar degenerative disc disease, lumbar spinal stenosis, and
status post anterior posterior lumbar interbody fusions at L3-5 and S1.
On April 25, 2016 Mr. Willcott resubmitted his March 23, 2016 report, which had been
cosigned by Dr. Daniel Lee, a Board-certified orthopedic surgeon.
A telephonic hearing was held before an OWCP hearing representative on
November 2, 2016. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
Appellant subsequently submitted an October 21, 2016 hospital report from Dr. Jones
indicating that appellant had undergone a right C3-5 medial branch block and pulsed radio
frequency ablation.
By decision dated January 11, 2017, the hearing representative modified the prior decision
to find appellant had established fact of injury. However, the claim remained denied because the
medical evidence of record was insufficient to establish causal relationship between his cervical
conditions and factors of his federal employment.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5

3

See id.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.6 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.7 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a claim that
factors of his federal employment caused or aggravated one of his diagnosed medical conditions.
Appellant identified the factors of his federal employment that he believed caused his claimed
conditions, including bending his neck while taking telephone calls and writing messages at work,
which OWCP accepted as factual. However, in order to establish a claim that he sustained an
employment-related injury, he must also submit rationalized medical evidence which explains how
his medical conditions were caused or aggravated by the implicated employment factors.9
The October 30, 2015 x-ray of the cervical spine confirmed degenerative disc space
narrowing at C4-7. However, the diagnostic study does not address the etiology of appellant’s
cervical condition and is therefore of no probative value.10 Regarding the second opinion report
from Dr. Close, the Board finds that it failed to provide an opinion adequately addressing how
appellant’s employment factors contributed to his cervical conditions. With respect to the reports
from Drs. Markman and Jones, they provide cervical diagnoses, but offer no opinion regarding the
cause of appellant’s diagnosed conditions. The report from Mr. Willcott, a physician assistant,
was cosigned by Dr. Lee. The Board finds that this document constitutes competent medical
evidence because it was cosigned by Dr. Lee who is a “physician” as defined under FECA.11
Nevertheless, the Board has held that medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.12 Mr. Willcott merely reiterated the opinion of Dr. Peppers. Consequently, the
above-noted evidence is insufficient to satisfy appellant’s burden of proof with respect to causal
relationship.13

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Supra note 5.

8

Id.

9

See A.C., Docket No. 08-1453 (issued November 18, 2008).

10

C.L., Docket No. 17-0354 (issued July 10, 2018); J.S., Docket No. 17-1039 (issued October 6, 2017).

11

5 U.S.C. § 8101(2).

12

See S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See supra note 5.

5

In her reports, Dr. Jaya diagnosed neck strain and asserted that appellant had to bend his
neck to look at a keyboard at work. She reported that appellant had a previous neck injury and
stated that he had been having problems with his neck since approximately 2009. Dr. Jaya noted
that she did not have records of appellant’s previous neck injury and needed them to address the
causation of his current complaints. The Board finds that Dr. Jaya did not provide any medical
rationale explaining how appellant’s new or preexisting cervical condition was caused or
aggravated by bending his neck while taking telephone calls and writing messages at work.
Therefore, the Board finds that the reports from Dr. Jaya are insufficient to establish causal
relationship.14
Dr. Peppers diagnosed cervicalgia and recommended physical therapy. He asserted that
appellant started a new job as a passport clerk that exacerbated his neck pain. Dr. Peppers also
asserted that he had been routinely lifting more than his work restrictions allowed. He noted that
appellant’s cervical condition was aggravated while he was at work, but such generalized
statements do not establish causal relationship because they merely repeat appellant’s allegations
and are unsupported by adequate medical rationale explaining how his physical activity at work
actually caused or aggravated the diagnosed condition.15 Dr. Peppers failed to provide sufficient
medical rationale explaining how his cervical condition was caused or aggravated by bending his
neck while taking telephone calls and writing messages at work. His opinion was based, in part,
on temporal relationship. However, the mere fact that a disease or condition manifests itself during
a period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.16 Dr. Peppers did
not otherwise sufficiently explain the reasons why diagnostic testing and examination findings led
him to conclude that appellant’s employment factors caused or contributed to the diagnosed
condition. Thus, the Board finds that the reports of Dr. Peppers are insufficient to establish that
appellant sustained an employment-related injury.
As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment factors, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to factors of his federal employment.

14

A physician’s opinion on causal relationship must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the diagnosed
condition and appellant’s specific employment factors. Supra note 5.
15

See K.W., Docket No. 10-98 (issued September 10, 2010).

16

E.J., Docket No. 09-1481 (issued February 19, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

